J-S34005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

KISHA D. TAYLOR-DORSETT

                            Appellant                      No. 858 WDA 2013


             Appeal from the Judgment of Sentence April 23, 2013
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0013085-2011


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and OTT, J.

MEMORANDUM BY OTT, J.:                                   FILED AUGUST 27, 2014

        Kisha D. Taylor-Dorsett appeals from the judgment of sentence

entered April 23, 2013, in the Allegheny County Court of Common Pleas.

The trial court imposed a sentence of four days in a DUI-Alternative to Jail

program,1 and a concurrent six months’ probation for her conviction of two

counts of DUI-general impairment,2 and related summary traffic offenses.

On appeal, Taylor-Dorsett challenges the sufficiency of the evidence

supporting her convictions of DUI.             For the reasons set forth below, we

affirm.


____________________________________________


1
    The parties refer to this program as the “DUI Hotel.”
2
    75 Pa.C.S. § 3802(a)(1).
J-S34005-14



       On July 20, 2011, at approximately 2:30 a.m., Officer William Meisel,

of the Brentwood Borough Police Department, initiated a traffic stop of the

vehicle Taylor-Dorsett was driving.            The facts surrounding the traffic stop

and Taylor-Dorsett’s arrest are summarized by the trial court, in its opinion,

and we need not reiterate them in detail herein. See Trial Court Opinion,

2/6/2013, at 2-5.

       As a result of the stop, Taylor-Dorsett was charged with two counts of

DUI-under the influence of alcohol, two counts of DUI-under the influence of

a controlled substance, and one count each of driving on right side of

roadway and driving on roadways laned for traffic.3 At the conclusion of a

bench trial on January 29, 2013, the trial court found Taylor-Dorsett not

guilty of the charges of DUI-under the influence of a controlled substance,

but guilty of the remaining charges.4 She was sentenced on April 23, 2013,

to a term of four days in a DUI-Alternative to Jail Program, and six months




____________________________________________


3
 75 Pa.C.S. §§ 3802(a)(1) (two counts), 3802(d)(2), 3802(d)(3), 3301(a),
and 3309(1), respectively.
4
  We note that Taylor-Dorsett’s trial testimony contradicted most of the
testimony of the arresting officer, Brentwood Borough Police Officer William
Meisel. Indeed, Taylor-Dorsett testified: (1) she was at a stop light when
the officer first activated his lights; (2) she never stopped in the center turn
lane; (3) she never told the officer she had smoked marijuana; and (4) she
completed the field sobriety tests properly. See N.T., 1/29/2013, at 25-27.
She stated twice during her testimony that Officer Meisel was lying. See id.
at 27, 28.



                                           -2-
J-S34005-14



concurrent probation, for one count of DUI. No further penalty was imposed

on the remaining charges. This timely appeal followed.5

       The sole issue raised by Taylor-Dorsett on appeal is a challenge to the

sufficiency of the evidence supporting her convictions of DUI. Specifically,

she argues the Commonwealth failed to prove she was under the influence

of alcohol to a degree that rendered her incapable of safe driving where she

was “stopped for minor traffic infractions, [was] able to follow the officer’s

instructions and drive to where she was told to, [was] able to comprehend

and perform a substantial portion of field sobriety tests, is physically effected

by a diagnosis of multiple sclerosis, and [her] blood alcohol content is

unknown.” Taylor-Dorsett’s Brief at 13.

       Our review of a challenge to the sufficiency of the evidence is well-

established:

       We must determine whether the evidence admitted at trial, and
       all reasonable inferences drawn therefrom, when viewed in a
       light most favorable to the Commonwealth as verdict winner,
       support the conviction beyond a reasonable doubt. Where there
       is sufficient evidence to enable the trier of fact to find every
       element of the crime has been established beyond a reasonable
       doubt, the sufficiency of the evidence claim must fail.


____________________________________________


5
  On May 23, 2013, the trial court ordered Taylor-Dorsett to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
After requesting, and being granted, an extension of time, Taylor-Dorsett
complied with the court’s directive and filed a concise statement on July 18,
2013.




                                           -3-
J-S34005-14


      The evidence established at trial need not preclude every
      possibility of innocence and the fact-finder is free to believe all,
      part, or none of the evidence presented. It is not within the
      province of this Court to re-weigh the evidence and substitute
      our judgment for that of the fact-finder. The Commonwealth's
      burden may be met by wholly circumstantial evidence and any
      doubt about the defendant’s guilt is to be resolved by the fact
      finder unless the evidence is so weak and inconclusive that, as a
      matter of law, no probability of fact can be drawn from the
      combined circumstances.

Commonwealth v. Mobley, 14 A.3d 887, 889-890 (Pa. Super. 2011)

(citation omitted).

      To secure a conviction of DUI-general impairment, the Commonwealth

must prove beyond a reasonable doubt that the defendant was driving a

vehicle “after imbibing a sufficient amount of alcohol such that the individual

is rendered incapable of safely driving … the vehicle.”          75 Pa.C.S. §

3802(a)(1).

      The types of evidence that the Commonwealth may proffer in a
      subsection 3802(a)(1) prosecution include but are not limited to,
      the following: the offender’s actions and behavior, including
      manner of driving and ability to pass field sobriety tests;
      demeanor, including toward the investigating officer; physical
      appearance, particularly bloodshot eyes and other physical signs
      of intoxication; odor of alcohol, and slurred speech. Blood
      alcohol level may be added to this list, although it is not
      necessary[.] … The weight to be assigned these various types of
      evidence presents a question for the fact-finder, who may rely
      on his or her experience, common sense, and/or expert
      testimony. Regardless of the type of evidence that the
      Commonwealth proffers to support its case, the focus of
      subsection 3802(a)(1) remains on the inability of the individual
      to drive safely due to consumption of alcohol-not on a particular
      blood alcohol level.

Commonwealth v. Segida, 985 A.2d 871, 879 (Pa. 2009).




                                     -4-
J-S34005-14



      The trial court, which sat as fact finder in Taylor-Dorsett’s nonjury

trial, provides a thorough and well-reasoned discussion of the facts

supporting the guilty verdict in its opinion.    In particular, the court found

that Taylor-Dorsett’s “failures on the [field sobriety tests] were not a result

of physical symptoms of MS, but rather manifested [Taylor-Dorsett’s]

inability to mentally process, comprehend and follow instructions, as well as

her inability to use basic sequential ordering.”           Trial Court Opinion,

12/6/2013, at 7-8.      Indeed, the trial court opined that Taylor-Dorsett’s

impairment was “more consistent” with alcohol consumption than MS. Id. at

8.   Further, the court found that Taylor-Dorsett’s driving was sufficiently

“concerning” to the officer to justify the traffic stop, and her response to the

stop – pulling into the center turn lane of the highway – provided additional

justification for the officer’s concern. Id. at 10. The trial court opined:

      When the totality of [Taylor-Dorsett’s] conduct is considered –
      from drifting out of her lane of travel several times to driving
      almost fully within the center turning lane to abruptly jerking her
      vehicle to correct its path of travel to stopping her vehicle in the
      middle of a highway – it becomes evident that [Taylor-Dorsett]
      was impaired and unable to safely operate her vehicle.

Id. at 11.

      Our independent review of the transcript reveals ample support for the

trial court’s findings. Significantly, with respect to the contradictions in the

testimony, the trial court, which sat as fact finder, “concluded that the




                                      -5-
J-S34005-14



testimony of Officer Meisel was the most credible[,]”6 a finding we will not

disturb on appeal.       See Mobley, supra.      Therefore, we adopt the sound

reasoning of the Honorable Beth A. Lazzara as dispositive of Taylor-Dorsett’s

challenge to the sufficiency of the evidence supporting her conviction of DUI.

See Trial Court Opinion, 12/6/2013, at 7-11.

        Because we find Taylor-Dorsett is not entitled to relief on the sole

issue she raises on appeal, we affirm the judgment of sentence.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/27/2014




____________________________________________


6
    Trial Court Opinion, 12/6/2013, at 9.



                                           -6-
Circulated 08/14/2014 11:00 AM
Circulated 08/14/2014 11:00 AM
Circulated 08/14/2014 11:00 AM
Circulated 08/14/2014 11:00 AM
Circulated 08/14/2014 11:00 AM
Circulated 08/14/2014 11:00 AM